NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       MAR 20 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 CHERIE PHILLIPS,                                 No. 15-15251

                   Plaintiff-Appellant,           D.C. No. 4:13-cv-02620-CKJ

   v.
                                                  MEMORANDUM*
 HSL PROPERTIES INCORPORATED;
 HSL ASSET MANAGEMENT LLC, doing
 business as Canyon Oaks Apartment
 Homes,

                   Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                              Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Cherie Phillips appeals pro se from the district court’s post-judgment order

granting defendants’ motion to strike Phillips’s response to their motion for

attorney’s fees. We have jurisdiction under 28 U.S.C. § 1291. We review for an


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the district court’s decision to strike documents under Federal

Rule of Civil Procedure 11. Islamic Shura Council of S. Cal. v. FBI, 757 F.3d 870,

872 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion by striking portions of

Phillips’s response to defendants’ motion for attorney’s fees because the stricken

statements were harassing and unnecessary to a determination of attorney’s fees.

See Fed. R. Civ. P. 11(b)(1). Contrary to Phillips’s contention, the district court

retained jurisdiction to rule on defendants’ motion for attorney’s fees and related

matters. See Masalosalo v. Stonewall Ins. Co., 718 F.2d 955, 957 (9th Cir. 1983)

(the district court retains jurisdiction to award attorney’s fees after the decision on

the merits had been filed).

      To the extent that Phillips is attempting to appeal the dismissal of her action,

we lack jurisdiction to consider this issue because Phillips failed to file a timely

notice of appeal from the judgment. See Fed. R. App. P. 4(a)(1)(A) (in a civil case,

the notice of appeal must be filed within 30 days after entry of the judgment or

order appealed from); Bowles v. Russell, 551 U.S. 205, 209 (2007) (“This Court

has long held that the taking of an appeal within the prescribed time is mandatory

and jurisdictional.” (citation omitted)).

      We reject as without merit Phillips’s contention that the district court was

biased.


                                            2                                    15-15251
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendants’ request, set forth in the answering brief, to strike Phillips’s

opening brief for noncompliance with Fed. R. App. P. 32(a), is denied.

      AFFIRMED.




                                          3                                    15-15251